Title: [Diary entry: 10 May 1786]
From: Washington, George
To: 

 Wednesday 10th. Thermometer at 58 in the Morning— at Noon—and  at Night. But little wind in the Morning—a red Sky at the sunrising and some clouds and appearances of rain, which soon dispersed. My Brother and Mr. George Washington went up to Town after Breakfast and did not return till the Evening. I rid to the Plantations at Muddy hole, Dogue run, and Ferry—also to the fishing landing. At the first I found the early Corn had come up very well, except where the ground was hard, and baked; but that the birds were pulling it up fast. The Peas were also coming up, but not so regular as the Corn and of the Siberian Wheat, Barley & Oats which had come up some were cut off by a bug, & the rest looked indifferently; and in many places very thin; the Barley, which looked strong & of a good colour at first, had got to be yellow, and the ends of the blades in a manner dead. No appearance yet of the Potatoes & Carrots coming up. Ordered Morris (at Dogue run) to discontinue his 5 furrow lists, and go on with three, as I might (the Season advancing fast) get my Corn in the ground before it was too late. The Fish appeared to be quite done running—but I ordered my People to continue at the landing trying a haul on every tide untill Saturday and between while’s to attempt clearing a landing for sein hauling above the Ferry landing where the Channel approaches nearer the shore and it is thought good for Shad. Began to plant Corn in the Common way at Muddy hole.